Citation Nr: 0402065	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which denied service 
connection for asbestosis.  The veteran appeared at a hearing 
before the RO in January 2003.  In March 2003, he requested a 
Board, but he canceled this request in June 2003.


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
asbestosis.


CONCLUSION OF LAW

Claimed asbestosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1951 
to July 1955.  This included service aboard the USS Bayfield.  
His service medical records do not show asbestos exposure, 
asbestosis, or any other chronic lung condition.  His 
separation examination in July 1955 shows normal lungs and 
chest on clinical evaluation and chest X-ray.

Records show that in 1994 the veteran and others were 
involved in an asbestosis lawsuit related to asbestos 
exposure during civilian employment.  Related medical records 
from June 1994 show the veteran had an examination by Dr. 
Larry M. Mitchell of Petal, Mississippi.  This doctor's 
report notes the veteran was a laborer and an assembly man 
and working with direct exposure to asbestos materials from 
1956 to 1958 at Mingle Corporation in Laurel, Mississippi.  
The veteran reported various lung symptoms, and it was noted 
he recently had a coronary artery bypass done in August 1993.  
Following current examination, Dr. Mitchell's impression was 
pulmonary asbestosis.  The doctor said that the diagnosis of 
pulmonary asbestosis meant that the individual was suffering 
from an abnormality of the parenchymal lung tissue consistent 
with interstitial fibrosis as a result of exposure to 
asbestos products.  

VA outpatient records from 1998 to 2002 show treatment for a 
variety of ailments, but these records do not contain 
objective findings or diagnosis of asbestosis.  In April 
2001, the veteran said that he had asbestosis, but the 
examiner commented that there was a clear chest X-ray.

In April 2001, the veteran filed his claim for service 
connection for asbestosis.  In subsequent statements, he 
asserted that he developed asbestosis as a result of exposure 
to asbestos while working aboard ship in service.

In September 2001, the veteran was given a VA respiratory 
examination.  He denied a history of smoking.  He said that 
he was diagnosed with asbestosis in 1993 or 1994 as part of a 
class action lawsuit.  He said that during his naval service 
he was aboard ship and spent approximately one year in the 
engine room as a welder's helper and then moved from there to 
the deck as a deck hand.  After service, he held various jobs 
such as being an automobile mechanic for many years, a 
machine operator, a lawn mower repairman, and a 
yard/maintenance worker at a school.  He was presently 
retired.  He complained of various symptoms and was on no 
respiratory medications.  On physical examination, his lungs 
were clear to auscultation and percussion, without rales, 
rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  There was no increase in his 
anterior/posterior diameter and no clubbing.  He had 1+ 
pretibial edema.  A chest X-ray showed the lung fields to be 
clear but somewhat emphysematous.  The heart size and 
pulmonary vasculature appeared normal.  Chemistries were 
normal.  The examiner's diagnosis was a history of asbestos 
exposure with no evidence of asbestosis.  The examiner 
remarked that the claims file had been reviewed.  The 
veteran's chest X-ray and computerized tomography (CT) scans 
did not show any pleural/parenchymal plaque disease or 
interstitial fibrosis.  His pulmonary function tests were 
normal without any evidence of restrictive disease.  The 
examiner commented that the veteran's local doctor's report, 
with chest X-ray, was available, but that CT scans were done 
which were more specific than the local doctor's chest X-ray 
and showed no findings of asbestos.

In January 2003, the veteran appeared at a hearing before the 
RO.  He essentially claimed that he had asbestos exposure in 
the Navy which led to asbestosis after service.  He described 
his shipboard duties in the Navy.  He noted that he had been 
diagnosis with asbestosis in the early 1990s.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for asbestosis.  Relevant medical 
records have been obtained and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran seeks service connection for asbestosis as a 
result of claimed asbestos exposure aboard ship in the Navy.

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v.  West, 13 Vet.App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.

A evidence does not establish the existence of asbestosis 
during the veteran's 1951-1955 active duty in the Navy.  He 
claims that he has post-service asbestosis as a result of 
exposure to asbestos while aboard this ship.  However, as 
noted above, there is no presumption of asbestos exposure as 
a result of having served aboard a ship.  Dyment, supra.  

Private medical records from 1994 show an impression of 
pulmonary asbestosis.  This was in relation to a lawsuit 
based on civilian asbestos exposure at a company from 1956 to 
1958.

In any event, more recent medical evidence shows the veteran 
does not have asbestosis.  At his 2001 VA examination, the 
examiner's diagnosis was a history of asbestos exposure with 
no evidence of asbestosis.  Asbestosis was not found.  It was 
noted that the veteran's claims file was reviewed, and chest 
X-rays, CT scans, and pulmonary function tests were given, 
and these showed not current asbestosis.  The Board finds the 
recent medical studies (finding no asbestosis) to be more 
persuasive than the private medical evidence from years 
earlier, as the latest medical finding of no asbestosis was 
based on more thorough tests and review of historical 
records.  

The evidence establishes that the veteran does not currently 
have medically diagnosed asbestosis.  One requirement for 
service connection is competent medical evidence of the 
current existence of the claimed condition.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As the medical evidence shows 
that the veteran currently does not have asbestosis, there 
can be no service connection.  While the veteran believes he 
has the condition and it is related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The Board concludes that claimed asbestosis was not incurred 
in or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for 
asbestosis, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for asbestosis is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



